Case 3:13-cv-30125-PBS Document 465-2 Filed 05/15/19 Page 1 of 9




                   EXHIBIT %
                                        0DLODVHHPPHKWD#\OVFOLQLFVRUJ
                       Case 3:13-cv-30125-PBS Document      465-2 Filed 05/15/19 Page 2 of 9
RE: Reid Class Member Lists 4/26 through 5/2

   5HQR&DWKHULQH0 &,9 &DWKHULQH05HQR#XVGRMJRY!
   )UL$0


   To: Perez,
            Elianis (CIV) <Elianis.Perez@usdoj.gov>; Clare Kane <clare.kane@ylsclinics.org>; Aseem Mehta <aseem.mehta@ylsclinics.org>;
     Kisor, Colin (CIV) <Colin.Kisor@usdoj.gov>; Fascett, Lauren (CIV) <Lauren.Fascett@usdoj.gov>;

   Cc:'michelle.nyein@wolfgreenfield.com'
                                       <michelle.nyein@wolfgreenfield.com>; 'reidhabeas@mailman.yale.edu'
     <reidhabeas@mailman.yale.edu>; Michael Wishnie <michael.wishnie@ylsclinics.org>; 'mtan@aclu.org' <mtan@aclu.org>;
     'Anant.Saraswat@WolfGreenfield.com' <anant.saraswat@wolfgreenfield.com>; 'Ahilan Arulanantham'
     <AArulanantham@ACLUSOCAL.ORG>;


. 3 attachments (301 KB)
Reid Class Members List 4.19.19 to 4.25.19 updated.pdf; Reid Class Members List 4.26.19 to 5.2.19.pdf; Re-Detained List 4.26.19 to 5.2.19.pdf;



Good Morning, ¬

Attached are the Reid class lists for the week of 4/26 through 5/2, as well as an updated list for the week of
4/19 through 4/25.

Please note that one new Reid class member,                                            , who vested on April
24, 2019, has been belatedly identified. I have attached an updated list for 4/19 through 4/25 and apologize
for the delay. (The “Re-Detained List” for that week is unchanged.)

No new class members were identified during the week of April 26, 2019 through May 2, 2019, and no Reid
class members are on the “Re-Detained List” for the week.

Best,
Cathy



&ƌŽŵ͗WĞƌĞǌ͕ůŝĂŶŝƐ;/sͿфWĞƌĞǌΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
^ĞŶƚ͗&ƌŝĚĂǇ͕ƉƌŝůϮϲ͕ϮϬϭϵϭ͗ϭϳWD
dŽ͗ZĞŶŽ͕ĂƚŚĞƌŝŶĞD;/sͿфĐĂƌĞŶŽΛ/s͘h^K:͘'Ksх͖ΖůĂƌĞ<ĂŶĞΖфĐůĂƌĞ͘ŬĂŶĞΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ΖƐĞĞŵDĞŚƚĂΖ
фĂƐĞĞŵ͘ŵĞŚƚĂΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖<ŝƐŽƌ͕ŽůŝŶ;/sͿф<ŝƐŽƌΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖&ĂƐĐĞƩ͕>ĂƵƌĞŶ;/sͿф>&ĂƐĐĞƩΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐƌĞĞŶĮĞůĚ͘ĐŽŵΖфŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐƌĞĞŶĮĞůĚ͘ĐŽŵх͖ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵх͖ΖDŝĐŚĂĞůtŝƐŚŶŝĞΖфŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖфŵƚĂŶΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖфĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛǁŽůĨŐƌĞĞŶĮĞůĚ͘ĐŽŵх͖ΖŚŝůĂŶƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ>h^K>͘KZ'х
^ƵďũĞĐƚ͗Z͗ZĞŝĚůĂƐƐDĞŵďĞƌ>ŝƐƚƐϰͬϭϮƚŚƌŽƵŐŚϰͬϭϴ


*RRG$IWHUQRRQ

$WWDFKHGDUHWKHReidFODVVOLVWVIRUWKHZHHNRIWKURXJK
                    d

2QHQHZReidFODVVPHPEHUZDVLGHQWLILHGGXULQJWKHZHHNRI$SULOWKURXJK$SULO
           d
                           7KHUHZHUHQRReidFODVVPHPEHUVRQWKH³5H'HWDLQHG/LVW´IRUWKHZHHN
                                                d

KWWSVRXWORRNRIILFHFRPRZD"SDWK PDLOVHDUFK                                                                                                
                                        0DLODVHHPPHKWD#\OVFOLQLFVRUJ
                       Case 3:13-cv-30125-PBS Document      465-2 Filed 05/15/19 Page 3 of 9
%HVW
(OLDQLV

&ƌŽŵ͗ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ фĐĂƌĞŶŽΛ   Λ/s͘s h^K:͘'Ksх
^ĞŶƚ͗ &ƌŝĚĂǇ͕
           Ǉ Ɖƌŝů ϭϵ͕ ϮϬϭϵ ϲ͗ϬϮ WD
d ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
dŽ                               ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ΖůĂƌĞ <ĂŶĞΖ фĐůĂƌĞ͘ŬĂŶĞΛ
                                                                          ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƐĞĞŵ DĞŚƚĂΖ
фĂƐĞĞŵ͘ŵĞŚƚĂΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                      ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                           ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ  Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                           ΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ  ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ
                                                                                                                ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ        ΛǁŽůĨŐ
                                                                Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ    Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ Z͗ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ ϰͬϭϮ ƚŚƌŽƵŐŚ ϰͬϭϴ

Good Evening,

Attached are the Reid class lists fo
                                  f r the week of 4/12 through 4/18.

No new class members were identifi
                                f ed, and there were no Reid class members on the “Re-Detained List” fo
                                                                                                     f r
the week.

Best,
Cathy



&ƌŽŵ͗ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ
^ĞŶƚ͗ &ƌŝĚĂǇ͕
           Ǉ Ɖƌŝů ϭϮ͕ ϮϬϭϵ ϳ͗ϰϰ WD
d ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
dŽ                               ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ΖůĂƌĞ <ĂŶĞΖ фĐůĂƌĞ͘ŬĂŶĞΛ
                                                                          ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƐĞĞŵ DĞŚƚĂΖ
фĂƐĞĞŵ͘ŵĞŚƚĂΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                      ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                           ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ  Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                           ΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ  ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ
                                                                                                                ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ        ΛǁŽůĨŐ
                                                                Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ    Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ Z͗ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ ϰͬϱ ƚŚƌŽƵŐŚ ϰͬϭϭ

Good Evening,

Attached are the Reid class lists fo
                                  f r the week of 4/5 through 4/11.

No new class members were identifi
                                f ed, and there were no Reid class members on the “Re-Detained List” fo
                                                                                                     f r
the week.

Best,
Cathy



&ƌŽŵ͗ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ
^ĞŶƚ͗ &ƌŝĚĂǇ͕
           Ǉ Ɖƌŝů Ϭϱ͕ ϮϬϭϵ ϱ͗ϰϴ WD
d ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
dŽ                               ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ΖůĂƌĞ <ĂŶĞΖ фĐůĂƌĞ͘ŬĂŶĞΛ
                                                                          ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƐĞĞŵ DĞŚƚĂΖ
фĂƐĞĞŵ͘ŵĞŚƚĂΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                      ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                           ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ  Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                           ΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ  ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ
                                                                                                                ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ        ΛǁŽůĨŐ
                                                                Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ


KWWSVRXWORRNRIILFHFRPRZD"SDWK PDLOVHDUFK                                                                         
                                        0DLODVHHPPHKWD#\OVFOLQLFVRUJ
                       Case 3:13-cv-30125-PBS Document      465-2 Filed 05/15/19 Page 4 of 9
фƌƵůĂŶĂŶƚŚĂŵΛ  Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ Z͗ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ ϯͬϮϵ ƚŚƌŽƵŐŚ ϰͬϰ

Good Aft
      f ernoon,

Attached are the Reid class lists fo
                                  f r the week of 3/29 through 4/4.

No new class members were identifi
                                f ed, and there were no Reid class members on the “Re-Detained List” fo
                                                                                                     f r
the week.

Best,
Cathy



&ƌŽŵ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
                                  ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
^ĞŶƚ͗ &ƌŝĚĂǇ͕
           Ǉ DĂƌĐŚ Ϯϵ͕ ϮϬϭϵ ϯ͗ϭϮ WD
d ͗ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ фĐĂƌĞŶŽΛ
dŽ                                   Λ/s͘
                                         s h^K:͘'Ksх͖ ΖůĂƌĞ <ĂŶĞΖ фĐůĂƌĞ͘ŬĂŶĞΛ ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƐĞĞŵ DĞŚƚĂΖ
фĂƐĞĞŵ͘ŵĞŚƚĂΛ  ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                     ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                          ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐĨ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛΛǁŽůĨŐĨ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ  ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ      ΛǁŽůĨŐĨ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ  Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ Z͗ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ ϯͬϮϮ ƚŚƌŽƵŐŚ ϯͬϮϴ

*RRG$IWHUQRRQ

$WWDFKHGDUHWKH5HLGFODVVOLVWVIRUWKHZHHNRIWKURXJK
7KHUHZHUHQR5HLGFODVVPHPEHUVRQWKH³5H'HWDLQHG/LVW´IRUWKHZHHN

%HVW
(OLDQLV

&ƌŽŵ͗ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ фĐĂƌĞŶŽΛ   Λ/s͘s h^K:͘'Ksх
^ĞŶƚ͗ &ƌŝĚĂǇ͕
           Ǉ DĂƌĐŚ ϮϮ͕ ϮϬϭϵ ϭϮ͗Ϯϱ WD
d ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
dŽ                               ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ΖůĂƌĞ <ĂŶĞΖ фĐůĂƌĞ͘ŬĂŶĞΛ
                                                                          ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƐĞĞŵ DĞŚƚĂΖ
фĂƐĞĞŵ͘ŵĞŚƚĂΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                      ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                           ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ  Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                           ΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ  ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ
                                                                                                                ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ        ΛǁŽůĨŐ
                                                                Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ    Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ Z͗ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ ϯͬϭϱ ƚŚƌŽƵŐŚ ϯͬϮϭ

Good Aft
      f ernoon,

Attached are the Reid class lists fo
                                  f r the week of 3/15 through 3/21.

One new class member was identifi
                               f ed. There were no Reid class members on the “Re-Detained List” fo
                                                                                                f r the
week.

Best,
Cathy



KWWSVRXWORRNRIILFHFRPRZD"SDWK PDLOVHDUFK                                                                         
                                        0DLODVHHPPHKWD#\OVFOLQLFVRUJ
                       Case 3:13-cv-30125-PBS Document      465-2 Filed 05/15/19 Page 5 of 9
&ƌŽŵ͗ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ
^ĞŶƚ͗ &ƌŝĚĂǇ͕
           Ǉ DĂƌĐŚ ϭϱ͕ ϮϬϭϵ ϱ͗ϭϮ WD
d ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
dŽ                               ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ΖůĂƌĞ <ĂŶĞΖ фĐůĂƌĞ͘ŬĂŶĞΛ
                                                                          ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƐĞĞŵ DĞŚƚĂΖ
фĂƐĞĞŵ͘ŵĞŚƚĂΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                      ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                           ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ  Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                           ΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ  ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ
                                                                                                                ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ        ΛǁŽůĨŐ
                                                                Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ    Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ Z͗ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ ϯͬϴ ƚŚƌŽƵŐŚ ϯͬϭϰ

Good Aft
      f ernoon,

Attached are the Reid class lists fo
                                  f r the week of 3/8 through 3/14.

Three new class members were identifi
                                   f ed. There were no Reid class members on the “Re-Detained List” fo
                                                                                                    f r
the week.

Best,
Cathy



&ƌŽŵ͗ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ
^ĞŶƚ͗ &ƌŝĚĂǇ͕
           Ǉ DĂƌĐŚ Ϭϴ͕ ϮϬϭϵ ϭϮ͗Ϯϲ WD
d ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
dŽ                               ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ΖůĂƌĞ <ĂŶĞΖ фĐůĂƌĞ͘ŬĂŶĞΛ
                                                                          ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƐĞĞŵ DĞŚƚĂΖ
фĂƐĞĞŵ͘ŵĞŚƚĂΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                      ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                           ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ  Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                           ΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ  ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ
                                                                                                                ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ        ΛǁŽůĨŐ
                                                                Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ    Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ Z͗ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ ϯͬϭ ƚŚƌŽƵŐŚ ϯͬϳ

Good Aft
      f ernoon,

Attached are the Reid class lists fo
                                  f r the week of 3/1 through 3/7.

No new class members were identifi
                                f ed, and there were no Reid class members on the “Re-Detained List” fo
                                                                                                     f r
the week.

Best,
Cathy



&ƌŽŵ͗ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ
^ĞŶƚ͗ &ƌŝĚĂǇ͕
           Ǉ DĂƌĐŚ Ϭϭ͕ ϮϬϭϵ ϱ͗Ϯϳ WD
d ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
dŽ                               ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ΖůĂƌĞ <ĂŶĞΖ фĐůĂƌĞ͘ŬĂŶĞΛ
                                                                          ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƐĞĞŵ DĞŚƚĂΖ
фĂƐĞĞŵ͘ŵĞŚƚĂΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                      ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                           ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ  Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                           ΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ  ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ
                                                                                                                ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ        ΛǁŽůĨŐ
                                                                Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ    Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ ϮͬϮϮ ƚŚƌŽƵŐŚ ϮͬϮϴ

Good Aft
      f ernoon,
KWWSVRXWORRNRIILFHFRPRZD"SDWK PDLOVHDUFK                                                                         
                                        0DLODVHHPPHKWD#\OVFOLQLFVRUJ
                       Case 3:13-cv-30125-PBS Document      465-2 Filed 05/15/19 Page 6 of 9

Attached are the Reid class lists fo
                                  f r the week of 2/22 through 2/28.

No new class members were identifi
                                f ed, and there were no Reid class members on the “Re-Detained List” fo
                                                                                                     f r
the week.

Best,
Cathy

&ƌŽŵ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
                                  ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
^ĞŶƚ͗ &ƌŝĚĂǇ͕
            Ǉ &ĞďƌƵĂƌǇ ϮϮ͕ ϮϬϭϵ ϰ͗ϭϭ WD
d ͗ ΖůĂƌĞ <ĂŶĞΖ фĐůĂƌĞ͘ŬĂŶĞΛ
dŽ                           ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƐĞĞŵ DĞŚƚĂΖ фĂƐĞĞŵ͘ŵĞŚƚĂΛ ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                                                                                 ƌ ŽůŝŶ ;/sͿ
ф<ŝƐŽƌΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ фĐĂƌĞŶŽΛ Λ/s͘
                                                              s h^K:͘'Ksх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛ   ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                          ΛǁŽůĨŐ
                                                               Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ      ΛǁŽůĨŐ
                                                              Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ   Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ Z͗ DŝƐƐŝŶŐ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ


*RRG$IWHUQRRQ

$WWDFKHGLVWKH5HLGFODVVOLVWVIURPWKURXJK

1RFODVVPHPEHUVZHUHLGHQWLILHG

5HJDUGV

(OLDQLV

&ƌŽŵ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ
^ĞŶƚ͗ &ƌŝĚĂǇ͕
            Ǉ &ĞďƌƵĂƌǇ ϭϱ͕ ϮϬϭϵ ϭϮ͗ϯϱ WD
d ͗ ΖůĂƌĞ <ĂŶĞΖ фĐůĂƌĞ͘ŬĂŶĞΛ
dŽ                           ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƐĞĞŵ DĞŚƚĂΖ фĂƐĞĞŵ͘ŵĞŚƚĂΛ ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                                                                                 ƌ ŽůŝŶ ;/sͿ
ф<ŝƐŽƌΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ фĐĂƌĞŶŽΛ Λ/s͘
                                                              s h^K:͘'Ksх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛ   ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                          ΛǁŽůĨŐ
                                                               Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ      ΛǁŽůĨŐ
                                                              Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ   Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ Z͗ DŝƐƐŝŶŐ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ

*RRG$IWHUQRRQ

$WWDFKHGLVWKH5HLGFODVVOLVWVIURPWKURXJK

1RFODVVPHPEHUVZHUHLGHQWLILHG

5HJDUGV

(OLDQLV

&ƌŽŵ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ
^ĞŶƚ͗ &ƌŝĚĂǇ͕
           Ǉ &ĞďƌƵĂƌǇ Ϭϴ͕ ϮϬϭϵ Ϯ͗Ϭϯ WD
d ͗ ůĂƌĞ <ĂŶĞ фĐůĂƌĞ͘ŬĂŶĞΛ
dŽ                         ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ƐĞĞŵ DĞŚƚĂ фĂƐĞĞŵ͘ŵĞŚƚĂΛ
                                                                     ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                                                                           ƌ ŽůŝŶ ;/sͿ
KWWSVRXWORRNRIILFHFRPRZD"SDWK PDLOVHDUFK                                                                        
                                        0DLODVHHPPHKWD#\OVFOLQLFVRUJ
                       Case 3:13-cv-30125-PBS Document      465-2 Filed 05/15/19 Page 7 of 9
ф<ŝƐŽƌΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ фĐĂƌĞŶŽΛ
                                                        Λ/s͘
                                                           s h^K:͘'Ksх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ
                        Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                        ΛǁŽůĨŐ
                                                            Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ DŝĐŚĂĞů tŝƐŚŶŝĞ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ
                                                                  ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ
                                                                                                         ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ    ΛǁŽůĨŐ
                                                           Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ  Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ Z͗ DŝƐƐŝŶŐ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ

*RRG$IWHUQRRQ

$WWDFKHGLVWKH5HLGFODVVOLVWVIURPWKURXJK

1RFODVVPHPEHUVZHUHLGHQWLILHG

5HJDUGV

(OLDQLV

&ƌŽŵ͗ ůĂƌĞ <ĂŶĞ фĐůĂƌĞ͘ŬĂŶĞΛ   ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх
^ĞŶƚ͗ ^ƵŶĚĂǇ͕Ǉ &ĞďƌƵĂƌǇ Ϭϯ͕ ϮϬϭϵ ϯ͗ϭϴ WD
d ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
dŽ                               ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ƐĞĞŵ DĞŚƚĂ фĂƐĞĞŵ͘ŵĞŚƚĂΛ  ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                                                                                   ƌ ŽůŝŶ ;/sͿ
ф<ŝƐŽƌΛΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ фĐĂƌĞŶŽΛ  Λ/s͘
                                                              s h^K:͘'Ksх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛ   ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ  Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ
                                                           ΛǁŽůĨŐ
                                                               Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ  ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх͖ DŝĐŚĂĞů tŝƐŚŶŝĞ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ  ΛĂĐůƵ͘ŽƌŐх͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ       ΛǁŽůĨŐ
                                                              Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
фƌƵůĂŶĂŶƚŚĂŵΛ    Λ>h^K>͘KZ'х
^ƵďũĞĐƚ͗ ZĞ͗ DŝƐƐŝŶŐ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ

ĞĂƌůŝĂŶŝƐ͕

dŚĂŶŬǇŽƵ͘tĞŚĂǀĞƌĞĐĞŝǀĞĚǇŽƵƌŵĞƐƐĂŐĞĂŶĚƚŚĞĂƩĂĐŚĞĚĮůĞƐ͘

ůĂƌĞ<ĂŶĞ
>Ăǁ^ƚƵĚĞŶƚ/ŶƚĞƌŶ
:ĞƌŽŵĞE͘&ƌĂŶŬ>ĞŐĂů^ĞƌǀŝĐĞƐKƌŐĂŶŝǌĂƟŽŶ

&ƌŽŵ͗ ZĞŝĚŚĂďĞĂƐ фƌĞŝĚŚĂďĞĂƐͲďŽƵŶĐĞƐΛ   ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх ŽŶ ďĞŚĂůĨŽĨWĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фůŝĂŶŝƐ͘WĞƌĞǌΛ
                                                                                                            ΛƵƐĚŽũ͘ŐŽǀх
^ĞŶƚ͗ &ƌŝĚĂǇ͕
           Ǉ &ĞďƌƵĂƌǇ ϭ͕ ϮϬϭϵ ϰ͗ϰϱ͗Ϭϴ WD
d ͗ ƐĞĞŵ DĞŚƚĂ͖ <ŝƐŽƌ͕
dŽ                    ƌ ŽůŝŶ ;/sͿ͖ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ
Đ͗ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ
                        Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ͖ DŝĐŚĂĞů tŝƐŚŶŝĞ͖ ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ͖
ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ͖ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ
^ƵďũĞĐƚ͗ ZĞ͗ ΀ZĞŝĚŚĂďĞĂƐ΁ DŝƐƐŝŶŐ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ

)RONV

$WWDFKHGDUHWKHRIILFLDO5HLGFODVVOLVWVIURPWKURXJK3UHVHQW
                  I

1RFODVVPHPEHUVZHUHLGHQWLILHG

5HJDUGV

(OLDQLV



KWWSVRXWORRNRIILFHFRPRZD"SDWK PDLOVHDUFK                                                                         
                                        0DLODVHHPPHKWD#\OVFOLQLFVRUJ
                       Case 3:13-cv-30125-PBS Document      465-2 Filed 05/15/19 Page 8 of 9
&ƌŽŵ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ
^ĞŶƚ͗ &ƌŝĚĂǇ͕
            Ǉ :ĂŶƵĂƌǇ ϭϭ͕ ϮϬϭϵ ϭϬ͗Ϯϳ D
d ͗ ΖƐĞĞŵ DĞŚƚĂΖ фĂƐĞĞŵ͘ŵĞŚƚĂΛ
dŽ                                ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                                        ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                                             ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ
фĐĂƌĞŶŽΛ Λ/s͘
             s h^K:͘'Ksх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛ  ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ΖŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵΖ фƌƵůĂŶĂŶƚŚĂŵΛ   Λ>h^K>͘KZ'х͖ ΖŶĂŶƚ͘^ĂƌĂƐǁĂƚΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵΖ
фĂŶĂŶƚ͘ƐĂƌĂƐǁĂƚΛ ΛǁŽůĨŐĨ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛ ΛǁŽůĨŐ
                                                                                                     Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖
ΖŵƚĂŶΛĂĐůƵ͘ŽƌŐΖ фŵƚĂŶΛ   ΛĂĐůƵ͘ŽƌŐх͖ ΖDŝĐŚĂĞů tŝƐŚŶŝĞΖ фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ΖƌĞŝĚŚĂďĞĂƐΛŵĂŝůŵĂŶ͘ǇĂůĞ͘ĞĚƵΖ
фƌĞŝĚŚĂďĞĂƐΛ ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵх
^ƵďũĞĐƚ͗ Z͗ DŝƐƐŝŶŐ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ


*RRG0RUQLQJ
7KHUHZHUHQRQHZ5HLGFODVVPHPEHUVLGHQWLILHGIRUWKHZHHNRI-DQXDU\WKURXJK-DQXDU\
                                                                      \             J        \        $QG
WKHUHZHUHQRUHGHWDLQHGFODVVPHPEHUV

(OLDQLV


&ƌŽŵ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ
^ĞŶƚ͗ dƵĞƐĚĂǇ͕
             Ǉ :ĂŶƵĂƌǇ Ϭϴ͕ ϮϬϭϵ ϭ͗ϯϲ WD
d ͗ ƐĞĞŵ DĞŚƚĂ фĂƐĞĞŵ͘ŵĞŚƚĂΛ
dŽ                                ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ <ŝƐŽƌ͕
                                                        ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                                             ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ
фĐĂƌĞŶŽΛ Λ/s͘
            s h^K:͘'Ksх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛ    ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵ фƌƵůĂŶĂŶƚŚĂŵΛ     Λ>h^K>͘KZ'х͖ ŶĂŶƚ͘^ĂƌĂƐǁĂƚΛ     ΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵ͖
ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛΛǁŽůĨŐĨ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ŵƚĂŶΛ ΛĂĐůƵ͘ŽƌŐ͖ DŝĐŚĂĞů tŝƐŚŶŝĞ
фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ƌĞŝĚŚĂďĞĂƐΛ ΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵ
^ƵďũĞĐƚ͗ Z͗ DŝƐƐŝŶŐ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ

$VHHP
   x 7KHUHZHUHQRQHZ5HLGFODVVPHPEHUVLGHQWLILHGIRUWKHZHHNRI'HFHPEHUWKRXJK'HFHPEHU
                                                                                          J
      
              $QGWKHUHZHUHQRUHGHWDLQHGFODVVPHPEHUV
   x 7KHUHZHUHQRQHZ5HLGFODVVPHPEHUVLGHQWLILHGIRUWKHZHHNRI'HFHPEHUWKURXJK-DQXDU\
                                                                                           J        \
      $QGWKHUHZHUHQRUHGHWDLQHGFODVVPHPEHUV

,ZLOOGLVWULEXWHWKH³IRUPDO´IRUPOLVWZKHQWKHJRYHUQPHQWUHRSHQV

5HJDUGV

(OLDQLV
&ƌŽŵ͗ ƐĞĞŵ DĞŚƚĂ фĂƐĞĞŵ͘ŵĞŚƚĂΛ       ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх
^ĞŶƚ͗ dƵĞƐĚĂǇ͕Ǉ :ĂŶƵĂƌǇ Ϭϴ͕ ϮϬϭϵ ϭϮ͗Ϯϳ WD
d ͗ WĞƌĞǌ͕ ůŝĂŶŝƐ ;/sͿ фWĞƌĞǌΛ
dŽ                              ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ <ŝƐŽƌ͕
                                                      ƌ ŽůŝŶ ;/sͿ ф<ŝƐŽƌΛ
                                                                           ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх͖ ZĞŶŽ͕ ĂƚŚĞƌŝŶĞ D ;/sͿ
фĐĂƌĞŶŽΛ Λ/s͘
             s h^K:͘'Ksх͖ &ĂƐĐĞƩ͕ >ĂƵƌĞŶ ;/sͿ ф>&ĂƐĐĞƩΛ    ΛĐŝǀ͘ƵƐĚŽũ͘ŐŽǀх
Đ͗ ŚŝůĂŶ ƌƵůĂŶĂŶƚŚĂŵ фƌƵůĂŶĂŶƚŚĂŵΛ     Λ>h^K>͘KZ'х͖ ŶĂŶƚ͘^ĂƌĂƐǁĂƚΛ      ΛtŽůĨ'ƌĞĞŶĮĞůĚ͘ĐŽŵ͖
ΖŵŝĐŚĞůůĞ͘ŶǇĞŝŶΛǁŽůĨŐ  Ĩ ƌĞĞŶĮĞůĚ͘ĐŽŵΖ фŵŝĐŚĞůůĞ͘ŶǇǇĞŝŶΛΛǁŽůĨŐĨ ƌĞĞŶĮĞůĚ͘ĐŽŵх͖ ŵƚĂŶΛΛĂĐůƵ͘ŽƌŐ͖ DŝĐŚĂĞů tŝƐŚŶŝĞ
фŵŝĐŚĂĞů͘ǁŝƐŚŶŝĞΛ  ΛǇůƐĐůŝŶŝĐƐ͘ŽƌŐх͖ ƌĞŝĚŚĂďĞĂƐΛΛŵĂŝůŵĂŶ͘ǇǇĂůĞ͘ĞĚƵ
^ƵďũĞĐƚ͗ DŝƐƐŝŶŐ ZĞŝĚ ůĂƐƐ DĞŵďĞƌ >ŝƐƚƐ

(OLDQLV

'HIH
   I QGDQWV FRXQVHO KDV QRW SURYLGHG 3ODLQWLII
                                            IIV ZLWK D ZHHNO\ OLVW RI LQGLYLGX
                                                                            G DOV ZKR KDYH PDWXW UHG LQWR WKH Reid FODVV
RU Reid FODVV PHPEHUV ZKR KDYH EHHQ UHGHWDLQHG LI DQ\\ VLQFH 'HFHPEHU   1RU KDYH 'HIH   I QGDQWV VRXJKW OHDYH WR EH
H[FXVHG IU
         I RP PDNLQJ WKHVH ZHHNO\ GLVFORVXUHV DV 'HIHI QGDQWV H[SOLFLWO\ UHSUHVHQWHG WR WKH &RXUW WKH\ ZRXOG SURYLGH 'NW
1R  DW 
KWWSVRXWORRNRIILFHFRPRZD"SDWK PDLOVHDUFK                                                                            
                                        0DLODVHHPPHKWD#\OVFOLQLFVRUJ
                       Case 3:13-cv-30125-PBS Document      465-2 Filed 05/15/19 Page 9 of 9
3OHDVH OHW XV NQRZ LPPHGLDWHO\ ZKHWKHU 'HIH
                                         I QGDQWV ZLOO SURYLGH WKLV LQIR
                                                                      I UPDWLRQ DQG LI VR E\ ZKDW GDWH

5HJDUGV
$VHHP


$VHHP 0HKWD
KHKLPKLV
/DZ 6WXGHQW ,QWHUQ
-HURPH 1 )UDQN /HJDO 6HUYLFHV 2UJDQL]DWLRQ
<DOH /DZ 6FKRRO
DVHHPPHKWD##\OVFOLQLFVRUJ




KWWSVRXWORRNRIILFHFRPRZD"SDWK PDLOVHDUFK                                                          
